DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1 and 35 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Based on applicant’s amendment on 09/02/2021 to include the allowable subject matter of claims 6 and 7 into two independent claims 1 and 35, claims 1 and 35 are allowed.
Regarding independent claims 1 and 35, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1   A system for mounting on a movable platform for detecting and tracking an object with respect to the movable platform; the system comprising: 
an illuminator configured and operable for generating a light beam for propagation along an output optical path of the system; 
a detector operable for imaging light in a spectral regime of the light beam, which arrives from said output optical path; 
an optical assembly comprising a beam shaper adapted for shaping said light beam to form an output light beam for illuminating a field of view (FOV); 

a controller connectable to said detector and configured and operable for monitoring said field of regard in search for said object by receiving a sequence of images -2-Application No. 16/646,607Docket No. LEVY47captured by said detector during the scanning cycle, and processing said images for detecting the object illuminated by said light beam; 
said detecting comprises determining whether returning light of said light beam being reflected/scattered from said object is captured by one or more pixels of at least one image in said sequence of images; 
wherein at least one of the following: 
a. 	intensity of the returned light being reflected/scattered from the object and captured by said one or more pixels in the at least one image is a function of τ and 1/R, whereby R is a distance between the detector and the object, and τ is exposure time of the at least one image; and wherein said controller is adapted dynamically adjust exposure times τ's of said images according to said intensity to thereby enable to reduce a total time T of said scanning cycle while maintaining a Signal to Noise Ratio (SNR) of said detection above a predetermined threshold; and 
b. 	intensity of the returned light being reflected/scattered from the object and captured by said one or more pixels in the sequence of images is proportional to T/(R4*Ω) whereby R is a distance between the detector and the object, Ω is the solid angle of a total field of regard (FOR) covered by the scanning cycle, and T is time duration of the scanning cycle; and wherein said controller is adapted to carry out a plurality of scanning cycles for tracking the object, while dynamically adjusting at least one of the time durations T of the scanning cycles and the solid angles Ω of the FOR being scanned in said scanning cycles.
Claim 35   A controller configured and operable to operate a detection and tracking system, which is mounted on a movable platform, for detecting and tracking an object; the detection and tracking system comprising: 
an illuminator capable of generating an illumination beam for propagation along an output optical path; 
a beam shaper capable of adjusting a field of view (FOV) solid angle of said light beam to form an output light beam with said adjusted FOV propagating along the output optical path; 
a detector for imaging light arriving from a certain FOV about said output optical path, with light spectra in the spectral regime of said light beam; and 
a scanner capable of angularly deflecting a direction of said output optical path about a scan axis; and 
wherein the controller is configured and operable to: 
carry out a detection stage to detect an object within a field of regard (FOR) with respect to the movable platform, wherein said detection stage comprises: -8-Application No. 16/646,607Docket No. LEVY47 
(i) operating said beam shaper to adjust said FOV of the output light beam to extent smaller than said FOR;
(ii) operating said scanner to carry out a scan of the FOR by deflecting the FOV of said illumination beam to cover the FOR, and 
(iii) during said scan, operating said detector for capturing a plurality of images of different sections of said FOR, to thereby obtain FOR frame image data indicative of an image of said FOR; and 
(iv) processing said FOR frame image data to identify therein one or more pixels indicative of detection of said object and upon said detection of said object carrying out a tracking stage for tracking said object; 
wherein carrying out said tracking stage comprises sequentially capturing a plurality of FOR frames image data indicative of the FOR, and processing the FOR frame image data to identify the object therein; and at least one of the following: 
a.	 intensity of the returned light being reflected/scattered from the object and captured by said one or more pixels in the at least one image is a function of τ and 1/R, whereby R is a distance between the detector and the object, and τ is exposure times of the at least one image of the plurality of images of different sections of said FOR; and wherein said controller is adapted dynamically adjust the exposure times τ during the sequential capturing of the -9-Application No. 16/646,607Docket No. LEVY47plurality of FOR frames image data according to said intensity to thereby enable to reduce a total time T of said scanning cycle while maintaining a Signal to Noise Ratio (SNR) above a predetermined threshold; and 
b. 	intensity of the returned light being reflected/scattered from the object and captured by said one or more pixels is a function of T/(R4* Ω) whereby R is a distance between the detector and the object, Ω is the solid angle of a total field of regard (FOR) covered by the scanning cycle, and T is time duration of the scanning cycle; and wherein said controller is adapted to carry out a plurality of scanning cycles for capturing plurality of FOR frames image data, while dynamically adjusting at least one of the time durations T of the scanning cycles and the solid angles Ω of the FOR being scanned in said scanning cycles.”
Claims 3, 8-9, 12-15, 18, 20, 22, 24, 29, 32-33, and 43 depend on claim 1, claims 36, 38-39, and 42 depend on claim 35, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484